 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   STEVEN R. KILLIAN,                                  No. 2:19-cv-0905 CKD P
12                       Plaintiff,
                                                         ORDER AND FINDINGS AND
13           v.                                          RECOMMENDATIONS
14   TIM SARTAIN, et al.,
15                       Defendants.
16

17           By an order filed May 24, 2019, plaintiff was ordered to file a completed in forma

18   pauperis application or pay the filing fee and was cautioned that failure to do so would result in a

19   recommendation that this action be dismissed. (ECF No. 3.) After failing to file an application or

20   pay the filing fee, plaintiff was given an additional twenty-one days to comply with the May 24,

21   2019 order and warned that failure to do so would result in a recommendation that the action be

22   dismissed without further warning. (ECF No. 4.) The twenty-one-day period has now expired,

23   and plaintiff has not filed an application to proceed in forma pauperis, paid the filing fee, or

24   otherwise responded to the order.

25           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

26   directed to assign a district judge to this case; and

27           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

28           These findings and recommendations are submitted to the United States District Judge
                                                        1
 1   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 2   after being served with these findings and recommendations, plaintiff may file written objections

 3   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

 4   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 5   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 6   (9th Cir. 1991).

 7   Dated: August 20, 2019
                                                     _____________________________________
 8
                                                     CAROLYN K. DELANEY
 9                                                   UNITED STATES MAGISTRATE JUDGE

10   13:kill0905.fifp.f&r

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
